Citation Nr: 1808067	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1969.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in May 2011 in which the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for hearing loss effective July 12, 2010 and assigned a noncompensable rating for the disability.  

Although the rating decision certified for appeal is listed as April 2012, the Board finds that an earlier October 2011 statement can be reasonably construed as a notice of disagreement (NOD) with the May 2011 rating decision.  Therefore, the appeal is one concerning the initial rating assigned since the effective date of the award of service connection-July 12, 2010.

In April 2017, the Veteran was afforded a Board video conference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's May 2014 substantive appeal to the Board, the Veteran indicated that his hearing loss had worsened.  Thereafter, he was afforded a VA examination of his hearing loss in July 2014.  The July 2014 examiner was unable to conduct a speech discrimination test.  It was noted that the use of the word recognition scores is not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc.

At the Board hearing, the Veteran asked for a new examination so that speech discrimination testing could be conducted.  He recalled that he could not understand all of the questions during the VA examination.  Therefore, because the examination may not have been based on complete accuracy, the Board finds that a remand for another VA examination is warranted.

The Veteran also asked that neurological testing be conducted and claimed that his ability to understand dialog and speech might also be affected by his service-connected traumatic brain injury (TBI).  Since the April 2017 hearing, the Veteran was afforded VA examinations of his TBI, including some assessment and discussion of his hearing.  The Board sees no need for additional neurological testing to be conducted.  See 38 C.F.R. § 3.159(d).  Further, should the Veteran be unsatisfied by the rating assigned to his TBI in the November 2017 rating decision, the Veteran should note his disagreement with the decision with the RO on the standard VA Form, as the issue is not currently before the Board.

Finally, at the Board hearing, the Veteran's representative raised the issue of extraschedular consideration for the hearing loss.  The Board also notes that VA has revised its extraschedular rating regulation since the hearing and invites the Veteran's representative to submit new argument on this point.  See 82 Fed. Reg. 57830-35 (Dec. 8, 2017).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with the appropriate medical clinician to ascertain the severity of his service-connected hearing loss.

If valid speech recognition scores cannot be obtained, the examiner should explain why this is so.

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

